Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipation by Shah et al., US Patent Application (20200283005), hereinafter “Shah”. 

Regarding claim 1 Shah discloses a method comprising: obtaining, by a processing system including at least one processor, a set of components that, when collectively rendered, presents an immersive experience The memory 118 stores instructions that can be executed by the processor 116 to perform various functions or operations disclosed herein. In general, the processor 116 can execute the instructions stored in the memory 118 to provide immersive shopping experiences in accordance with the present disclosure [Shah para 0020]; 
extracting, by the processing system, a narrative from the set of components This may occur through the loading and execution of personal and/or ambience profiles by the vehicle controller 112 to control the operations of the micro-environment assembly 114 (and constituent parts thereof) to create a customized ambience or environment within the vehicle 104. [Shah para 0021]; 
learning, by the processing system, a plurality of details of the immersive experience that exhibit variance, based on an analysis of the set of components and an analysis of the narrative the feedback is provided as input into a machine learning function of the service provider for ambience profile creation or improvement. The feedback can also be used to dynamically update an ambience profile or a preference profile for the user. For example, the user might indicate that the product being offered is of no interest to the user [Shah para 0038]; 
presenting, by the processing system, to a device of a creator of the immersive experience with an identification of the plurality of the details the service provider 102 is configured to maintain preference profiles and accounts for users who ride in vehicles configured to provide the immersive shopping experiences of the present disclosure. In some embodiments, the service provider 102 comprises a preference assimilation service 110 comprising preference assimilation service computers that implements aspects of machine learning in order to create preference models for users based on user behaviors and feedback, as will be discussed in greater detail infra [Shah para 0017]; 
receiving, by the processing system, from the device of the creator, an input, wherein the input defines a variant for a default segment of one component of the set of components, and wherein the variant presents an altered form of at least one detail of the plurality of details that is presented in the default segment The service provider 102 can update the preference profile for the user based on any of the tracked data or feedback that was obtained by the vehicle controller 112. This can be facilitated using the preference assimilation service 110 of the service provider 102 described above. The feedback can also be provided to the merchant by the service provider 102. The merchant can use this feedback to improve its ambience profiles. [Shah para 0031]; and 
storing, by the processing system, the set of components, the variant, and information indicating how and when to present the variant to a user device in place of the default segment. a vehicle controller comprising a processor and a memory, the processor being configured to execute instructions stored in the memory to: obtain a preference profile for a user; load the preference profile by the vehicle controller; determine a shopping experience of the user occurring on a vehicle shopping platform within the vehicle; determine an ambience profile of a merchant identified in the shopping experience; and control the micro-environment assembly to selectively adjust the ambience within the vehicle based on the ambience profile and the preference profile to provide the user with an immersive [Shah para 0050]

Regarding Claim 2 Shah teaches everything above (see claim 1). In addition, Chen teaches wherein the set of components comprises at least one selected from a group of: a textual component, a visual component, an audio component, a tactile component, an olfactory component, and a gustatory component. The method can also include a step 212 of controlling various components of a micro-environment assembly to provide an immersive experience that includes combinations of olfactory, auditory, and/or visual stimuli. [Shah para 0037]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 11-13, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Cotting et al., US Patent Application (20210074286), hereinafter “Cotting”.

Regarding Claim 3 Shah teaches everything above (see claim 2). In addition, Shah  does not explicitly teach but Cotting teaches wherein the extracting comprises: performing, by the processing system, text recognition on the textual component to recognize words contained in the textual component Display(s) 169 can optionally be utilized to render streaming text transcriptions from the on-device speech recognition engine 173 [Cotting para 0037] When activated, the on-device speech recognition engine 173 processes audio data, captured by the microphone(s) 165, using an on-device speech recognition model (not illustrated in FIG. 1 for simplicity) to determine recognized text in a spoken utterance (if any) captured by the audio data [Cotting para 0038]; and performing, by the processing system, semantic analysis to extract meaning from the words. When on-device NLU engine 174 is activated, the on-device NLU engine 174 performs on-device natural language understanding on the recognized text, generated by on-device speech recognition engine 173, to generate NLU data. NLU engine 174 can optionally utilize one or more on-device NLU models (not illustrated in FIG. 1 for simplicity) in generating the NLU data. NLU data can include, for example, intent(s) that correspond to the spoken utterance and optionally parameter(s) (e.g., slot values) for the intent(s). [Cotting para 0041]

	Shah discloses systems and methods are disclosed for an embedded in-vehicle platform that provides immersive user experiences. An example method includes obtaining, by a vehicle controller of a vehicle, a preference profile for a user; loading the preference profile by the vehicle controller; determining a shopping experience of the user occurring on a vehicle shopping platform within the vehicle; determining an ambience profile of a merchant identified in the shopping experience; and controlling, by the vehicle controller, an in-vehicle ambience within the vehicle based on the ambience profile and the preference profile.
Cotting discloses Implementations can reduce the time required to obtain responses from an automated assistant through proactive caching, locally at a client device, of proactive assistant cache entries—and through on-device utilization of the proactive assistant cache entries. Different proactive cache entries can be provided to different client devices, and various implementations relate to technique(s) utilized in determining which proactive cache entries to provide to which client devices. In some of those implementations, in determining which proactive cache entries to provide (proactively or in response to a request) to a given client device, a remote system selects, from a superset of candidate proactive cache entries, a subset of the cache entries for providing to the given client device.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the inventions of Shah and Cotting.  Cotting improves Shah’s immersive experience by using methods to analyze textual graphics and speech presented in a networked environment to determine proper responses

Regarding Claim 4 Shah teaches everything above (see claim 2). In addition, Shah  does not explicitly teach but Cotting teaches wherein the extracting comprises: performing, by the processing system, text recognition on text appearing in the visual component to recognize words Display(s) 169 can optionally be utilized to render streaming text transcriptions from the on-device speech recognition engine 173 [Cotting para 0037]; and performing, by the processing system, semantic analysis to extract meaning from the words. When on-device NLU engine 174 is activated, the on-device NLU engine 174 performs on-device natural language understanding on the recognized text, generated by on-device speech recognition engine 173, to generate NLU data. NLU engine 174 can optionally utilize one or more on-device NLU models (not illustrated in FIG. 1 for simplicity) in generating the NLU data. NLU data can include, for example, intent(s) that correspond to the spoken utterance and optionally parameter(s) (e.g., slot values) for the intent(s). [Cotting para 0041]

Regarding Claim 5 Shah teaches everything above (see claim 2). In addition, Shah does not explicitly teach but Cotting teaches wherein the extracting comprises: performing, by the processing system, speech recognition on the audio component to recognize words contained in the audio component When activated, the on-device speech recognition engine 173 processes audio data, captured by the microphone(s) 165, using an on-device speech recognition model (not illustrated in FIG. 1 for simplicity) to determine recognized text in a spoken utterance (if any) captured by the audio data [Cotting para 0038]; and performing, by the processing system, semantic analysis techniques to extract meaning from the words. When on-device NLU engine 174 is activated, the on-device NLU engine 174 performs on-device natural language understanding on the recognized text, generated by on-device speech recognition engine 173, to generate NLU data. NLU engine 174 can optionally utilize one or more on-device NLU models (not illustrated in FIG. 1 for simplicity) in generating the NLU data. NLU data can include, for example, intent(s) that correspond to the spoken utterance and optionally parameter(s) (e.g., slot values) for the intent(s). [Cotting para 0041]

Regarding Claim 11 Shah teaches everything above (see claim 2). In addition, Shah does not explicitly teach but Cotting teaches wherein the identification comprises a plurality of metadata tags, wherein each tag of the plurality of metadata tags identifies one detail of the plurality of details. metadata module 133 can generate metadata for a proactive cache entry that indicates one or more entities associated with the proactive cache entry, a language of action content for the proactive cache entry, and/or other data for the proactive cache entry. The cache assembly engine 140 can utilize such metadata in determining which client device(s) should be provided with the proactive cache entry. For instance, for a proactive cache entry that includes, as action content, a local weather forecast for a first city, metadata module 133 can generate metadata that indicates the first city. [Cotting para 0057]

Regarding Claim 12 Shah teaches everything above (see claim 2). In addition, Shah does not explicitly teach but Cotting teaches wherein the input comprises a manipulation of a graphical element that is mapped to different gradations of variance for the at least one detail. Some non-limiting examples of explicit invocation cues include detecting a spoken hot-word with at least a threshold degree of confidence, an actuation of an explicit assistant interface element (e.g., hardware button or graphical button on a touch-screen display) [Cotting para 0021]

Regarding Claim 13 Shah teaches everything above (see claim 2). In addition, Shah does not explicitly teach but Cotting teaches wherein the input comprises a definition of a machine learning objective function for the at least one detail, wherein the machine learning objective function alters the at least one detail in order to elicit a desired reaction from a user to whom the immersive experience is presented. These trained machine learning models can be trained to identify intents, e.g., by embedding recognized text from a spoken utterance into a reduced dimensionality space, and then determining which other embeddings (and therefore, intents) are most proximate, e.g., using techniques such as Euclidean distance, cosine similarity, etc. Some grammars have slots (e.g., <artist>) that can be filled with slot values. Slot values may be determined in various ways. [Cotting para 0070]


Regarding claim 19 Cotting discloses non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising one or more non-transitory computer readable storage media storing computer instructions executable by one or more processors to perform any of the methods described herein. [Cotting para 0022]: 
Shah teaches obtaining a set of components that, when collectively rendered, presents an immersive experience The memory 118 stores instructions that can be executed by the processor 116 to perform various functions or operations disclosed herein. In general, the processor 116 can execute the instructions stored in the memory 118 to provide immersive shopping experiences in accordance with the present disclosure [Shah para 0020];
extracting a narrative from the set of components This may occur through the loading and execution of personal and/or ambience profiles by the vehicle controller 112 to control the operations of the micro-environment assembly 114 (and constituent parts thereof) to create a customized ambience or environment within the vehicle 104. [Shah para 0021];
learning a plurality of details of the immersive experience that exhibit variance, based on an analysis of the set of components and an analysis of the narrative the feedback is provided as input into a machine learning function of the service provider for ambience profile creation or improvement. The feedback can also be used to dynamically update an ambience profile or a preference profile for the user. For example, the user might indicate that the product being offered is of no interest to the user [Shah para 0038]; 
presenting to a device of a creator of the immersive experience with an identification of the plurality of the details the service provider 102 is configured to maintain preference profiles and accounts for users who ride in vehicles configured to provide the immersive shopping experiences of the present disclosure. In some embodiments, the service provider 102 comprises a preference assimilation service 110 comprising preference assimilation service computers that implements aspects of machine learning in order to create preference models for users based on user behaviors and feedback, as will be discussed in greater detail infra [Shah para 0017];
receiving from the device of the creator, an input, wherein the input defines a variant for a default segment of one component of the set of components, and wherein the variant presents an altered form of at least one detail of the plurality of details that is presented in the default segment The service provider 102 can update the preference profile for the user based on any of the tracked data or feedback that was obtained by the vehicle controller 112. This can be facilitated using the preference assimilation service 110 of the service provider 102 described above. The feedback can also be provided to the merchant by the service provider 102. The merchant can use this feedback to improve its ambience profiles. [Shah para 0031];  and 
storing the set of components, the variant, and information indicating how and when to present the variant to a user device in place of the default segment. a vehicle controller comprising a processor and a memory, the processor being configured to execute instructions stored in the memory to: obtain a preference profile for a user; load the preference profile by the vehicle controller; determine a shopping experience of the user occurring on a vehicle shopping platform within the vehicle; determine an ambience profile of a merchant identified in the shopping experience; and control the micro-environment assembly to selectively adjust the ambience within the vehicle based on the ambience profile and the preference profile to provide the user with an immersive … [Shah para 0050]

Shah discloses systems and methods are disclosed for an embedded in-vehicle platform that provides immersive user experiences. An example method includes obtaining, by a vehicle controller of a vehicle, a preference profile for a user; loading the preference profile by the vehicle controller; determining a shopping experience of the user occurring on a vehicle shopping platform within the vehicle; determining an ambience profile of a merchant identified in the shopping experience; and controlling, by the vehicle controller, an in-vehicle ambience within the vehicle based on the ambience profile and the preference profile.
Cotting discloses Implementations can reduce the time required to obtain responses from an automated assistant through proactive caching, locally at a client device, of proactive assistant cache entries—and through on-device utilization of the proactive assistant cache entries. Different proactive cache entries can be provided to different client devices, and various implementations relate to technique(s) utilized in determining which proactive cache entries to provide to which client devices. In some of those implementations, in determining which proactive cache entries to provide (proactively or in response to a request) to a given client device, a remote system selects, from a superset of candidate proactive cache entries, a subset of the cache entries for providing to the given client device.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the inventions of Shah and Cotting.  Cotting improves Shah’s immersive experience by using methods to analyze textual graphics and speech presented in a networked environment to determine proper responses.  Cotting additionally uses non-transitory memory to contain programable instructions to perform its operations.

Regarding claim 20 Cotting discloses a device comprising: a processing system including at least one processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: one or more non-transitory computer readable storage media storing computer instructions executable by one or more processors to perform any of the methods described herein. [Cotting para 0022]:
Shah discloses obtaining a set of components that, when collectively rendered, presents an immersive experience The memory 118 stores instructions that can be executed by the processor 116 to perform various functions or operations disclosed herein. In general, the processor 116 can execute the instructions stored in the memory 118 to provide immersive shopping experiences in accordance with the present disclosure [Shah para 0020]; 
extracting a narrative from the set of components; This may occur through the loading and execution of personal and/or ambience profiles by the vehicle controller 112 to control the operations of the micro-environment assembly 114 (and constituent parts thereof) to create a customized ambience or environment within the vehicle 104. [Shah para 0021]; 
learning a plurality of details of the immersive experience that exhibit variance, based on an analysis of the set of components and an analysis of the narrative the feedback is provided as input into a machine learning function of the service provider for ambience profile creation or improvement. The feedback can also be used to dynamically update an ambience profile or a preference profile for the user. For example, the user might indicate that the product being offered is of no interest to the user [Shah para 0038]; 
presenting to a device of a creator of the immersive experience with an identification of the plurality of the details the service provider 102 is configured to maintain preference profiles and accounts for users who ride in vehicles configured to provide the immersive shopping experiences of the present disclosure. In some embodiments, the service provider 102 comprises a preference assimilation service 110 comprising preference assimilation service computers that implements aspects of machine learning in order to create preference models for users based on user behaviors and feedback, as will be discussed in greater detail infra [Shah para 0017]; 
receiving from the device of the creator, an input, wherein the input defines a variant for a default segment of one component of the set of components, and wherein the variant presents an altered form of at least one detail of the plurality of details that is presented in the default segment The service provider 102 can update the preference profile for the user based on any of the tracked data or feedback that was obtained by the vehicle controller 112. This can be facilitated using the preference assimilation service 110 of the service provider 102 described above. The feedback can also be provided to the merchant by the service provider 102. The merchant can use this feedback to improve its ambience profiles. [Shah para 0031];  and 
storing the set of components, the variant, and information indicating how and when to present the variant to a user device in place of the default segment. a vehicle controller comprising a processor and a memory, the processor being configured to execute instructions stored in the memory to: obtain a preference profile for a user; load the preference profile by the vehicle controller; determine a shopping experience of the user occurring on a vehicle shopping platform within the vehicle; determine an ambience profile of a merchant identified in the shopping experience; and control the micro-environment assembly to selectively adjust the ambience within the vehicle based on the ambience profile and the preference profile to provide the user with an immersive [Shah para 0050]

Claim(s) 3-5, 11-13, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Weston et al., US Patent Application (20200349249), hereinafter “Weston”

Regarding Claim 6 Shah teaches everything above (see claim 2). In addition, Shah does not explicitly teach but Weston teaches herein the extracting comprises: performing, by the processing system, facial recognition on the visual component to recognize actors and characters appearing in the visual component. a reception component that receives image data captured of a person and an identification component that employs two or more independent identification technologies and/or platforms to determine an identity of the person (e.g., a name, an identification number, a profile name, or another distinguishing identifier for person) based on the image data … in various implementations, the two or more independent identification technologies are selected from a group consisting of: facial recognition based identification, object recognition based identification, text recognition based identification, [ Weston para 0025]. 

Shah discloses systems and methods are disclosed for an embedded in-vehicle platform that provides immersive user experiences. An example method includes obtaining, by a vehicle controller of a vehicle, a preference profile for a user; loading the preference profile by the vehicle controller; determining a shopping experience of the user occurring on a vehicle shopping platform within the vehicle; determining an ambience profile of a merchant identified in the shopping experience; and controlling, by the vehicle controller, an in-vehicle ambience within the vehicle based on the ambience profile and the preference profile.
Weston discloses Techniques are described for identifying and/or authenticating entities using a combination of independent identification technologies and/or platforms. In one embodiment, a system can comprising a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory. The computer executable components can comprise a reception component that receives image data captured of a person, and an identification component that employs two or more independent identification technologies and/or platforms to determine an identity of the person based on the image data. In some embodiments, the two or more independent identification technologies are selected from a group consisting of: facial recognition, object recognition, text recognition, and gait recognition.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the inventions of Shah and Cotting.  Weston improves Shah’s immersive experience by using methods to analyze facial and object recognition systems to identify structures presented in a networked environment to determine proper identification of objects in said environment. 

Regarding Claim 7 Shah teaches everything above (see claim 2). In addition, Shah does not explicitly teach but Weston teaches wherein the extracting comprises: performing, by the processing system, object recognition on the visual component to recognize objects appearing in the visual component. the identification component can employ object recognition technology to identify one or more objects respectively associated with the people based on the image data and the security … based on the one or more objects. For example, the security evaluation component can determine whether the physical location is associated with a security threat based on whether the one or more objects comprise a weapon and/or whether the weapon is associated with a person that is unauthorized to carry the weapon. [Weston para 0040]

Regarding Claim 8 Shah teaches everything above (see claim 2). In addition, Shah does not explicitly teach but Weston teaches wherein the extracting comprises: aggregating, by the processing system, information extracted from at least two different components of the set of components in order to generate an understanding of at least one character and at least one story in the immersive experience. For example, the security evaluation component can determine whether the physical location is associated with a security threat based on whether the one or more objects comprise a weapon and/or whether the weapon is associated with a person that is unauthorized to carry the weapon. [Weston para 0040] the computer executable components can comprise a safety evaluation component that determines whether the physical location is associated with a safety violation based on the identified person (or persons), characteristics of the person and/or objects associated with person. For example, the safety evaluation component can determine whether the physical location is associated with a safety violation based on whether the image data depicts an object classified a harmful to a person identified in the image data [Weston para 0041]

Regarding Claim 9 Shah teaches everything above (see claim 1). In addition, Shah does not explicitly teach but Weston teaches wherein a detail of the plurality of details comprises at least one selected from a group of: a facial expression of a character appearing in the immersive experience and a costume worn by the character. the identification module 112 can employ two or more independent identification technologies and/or platforms to identify a person based on input data 101 captured of/for the person. In various embodiments, the input data 101 can include image data 102 captured of the person, including facial image data (e.g., one or more images captured of the person's face). The image data 102 can include video (e.g., including two or more sequential frames) and/or one or more photographs (e.g., fixed images) captured of the person. The video can include live video (e.g., captured and/or received in real-time) as well as previously recorded video. In some embodiments, the image data 102 can include one or more images (e.g., photograph and/or video frames) of the person's face or a part of the face (e.g., a portion of the face not covered by a mask or the like, the eyes, etc.) for processing using facial recognition software to determine an identity of the person. [Weston para 0056] ( a mask is part pf a costume)

Regarding Claim 10 Shah teaches everything above (see claim 1). In addition, Shah does not explicitly teach but Weston teaches wherein a detail of the plurality of details comprises a tone of the narrative. The target entity/object identification component 1506 further determine whether an individual that is a target entity based on whether the individual has the defined appearance characteristics. The target entities can also be defined based on association with certain objects being work or carried, by specific gait patterns, by language, by tone of voice, etc. [Weston para 0219]

Regarding Claim 14 Shah teaches everything above (see claim 1). In addition, Shah does not explicitly teach but Weston teaches further comprising: presenting, by the processing system, the immersive experience on a user device of a user , the system can display the captured image data (e.g., video) in a fully immersed environment via a virtual reality administration monitor/panel.[Weston para 0161]; receiving, by the processing system, user state data from at least one selected from a group of: the user device and a sensor co-located with the user device The system can further employ eye tracking software to monitor the eyes of the guards viewing the display to make sure the guards are on task, tracking the person of interest, still awake, etc. [Weston para 0161]; and presenting, by the processing system, the variant in place of the default segment, in response to the user state data. at 902, a system operatively coupled to a processor (e.g., system 800) can receive image data captured of a person. At 904, the system can employ two or more independent recognition technologies and/or platforms to determine an identity of the person based on the image data. At 906, the system can control access of the person to a place or resource through a physical access control point based on whether the identity is authorized to access the place or resource. [Weston para 0152]

Regarding Claim 15 Shah teaches everything above (see claim 14). In addition, Shah does not explicitly teach but Weston teaches wherein the user state data indicates a reaction of the user to the default segment. The parents could also have the opportunity to load a favorite song or two to play, or perhaps known lullabies or sayings from recognized characters or cartoons that child would recognize by hearing (e.g., personalized to the child based on known or learned preferences of the child). These songs could be automatically played based on one or more behaviors and/or reactions of the child as determined based on analysis of image data, audio data, and/or other sensory data captured of the child. [Weston para 0230]

Regarding Claim 16 Shah teaches everything above (see claim 14). In addition, Shah does not explicitly teach but Weston teaches wherein the user state data comprises an explicit user request to adjust the default segment. The parents could also have the opportunity to load a favorite song or two to play, or perhaps known lullabies or sayings from recognized characters or cartoons that child would recognize by hearing (e.g., personalized to the child based on known or learned preferences of the child). … Weston para 0230]

Regarding Claim 18 Shah teaches everything above (see claim 1). In addition, Shah does not explicitly teach but Weston teaches wherein the learning further comprises: learning, by the processing system, which elements of the narrative are invariable. the security access control module 812 can include access control machine learning (ML) component 820 to provide various artificial intelligence (AI) based analytics … For example, based on evaluating the historical input data 101 received over time regarding the activity at a place or resource 804 (or similar places/resources), the access control ML component 820 can learn information regarding specific entities authorized/unauthorized for access, specific profiles/characteristics of entities authorized/unauthorized for access, specific conditions/contexts associated with authorizing and/or denying access and the like. [Weston para 0148]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694